DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0125, “four-wheel” should be changed to --three-wheel--.  
In paragraph 0140, the “6” after “axles” should be deleted, since the reference character “6” is associated with the battery in the drawings and in the specification (see, for example, paragraph 0131).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “A wheel, comprising: a frame mount configured to connect the wheel to a vehicle frame; a rotation point about which the wheel rotates, wherein rotational motion of the wheel is translated to linear motion of the vehicle frame through the frame mount” recited in claim 1 was not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application).
The combined limitations of claims 2 and 3 (claim 3 being dependent on claim 2 and therefore including the limitations of claim 2) were not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application). That is, the hub motor 32 is not described in the specification as being positioned below the rotation point of the wheel. 
The combined limitations of claims 2 and 5 (claim 5 being dependent on claim 2 and therefore including the limitations of claim 2) were not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application). In applicant’s invention, the control unit 9 for the hub motor 32 is not positioned below the rotation point of the wheel (see Fig. 50). Also, none of the other drawings show a control unit that is positioned below the rotation point of a wheel (i.e., entirely below the rotation point). In the drawings, at least a portion of the control unit 9 is above the rotation point of the wheel (see, for example, Figs. 16b and 52).
The limitation recited in claim 9 was not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application). As explained in paragraph 0016, the wheel is releasably connected to the vehicle frame 3 at the axle 12 (not the frame mount 7).
Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The combined limitations of claims 2 and 3 (claim 3 being dependent on claim 2 and therefore including the limitations of claim 2) do not accurately describe applicant’s invention. That is, the hub motor 32 is not positioned below the rotation point of the wheel. 
The combined limitations of claims 2 and 5 (claim 5 being dependent on claim 2 and therefore including the limitations of claim 2) do not accurately describe applicant’s invention. In applicant’s invention, the control unit 9 for the hub motor 32 is not positioned below the rotation point of the wheel (see Fig. 50). Also, none of the other drawings show a control unit that is positioned below the rotation point of a wheel (i.e., entirely below the rotation point). In the drawings, at least a portion of the control unit 9 is above the rotation point of the wheel (see, for example, Figs. 16b and 52).
Claim 9 does not accurately describe applicant’s invention. As explained in paragraph 0016, the wheel is releasably connected to the vehicle frame 3 at the axle 12 (not the frame mount 7).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehfeld (US 3,016,967). Rehfeld discloses a wheel 4, comprising: a frame mount (76, and also, optionally, 63) configured to connect the wheel to a vehicle frame 5; a rotation point about which the wheel rotates, wherein rotational motion of the wheel is translated to linear motion of the vehicle frame through the frame mount; and a motor 77 positioned inside an inner volume of the wheel such that the wheel rotates about the rotation point and the motor. The motor comprises a hub motor (Fig. 4). The motor is positioned below the rotation point (Figs. 1, 4 and 5). A suspension element (e.g., fixed shaft 63) is positioned inside the inner volume of the wheel. The frame mount releasably connects the wheel to the vehicle frame (implicit). The rotation point passes through a central axis of the wheel, and the motor is mounted off-axis from the central axis (Figs. 1, 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rehfeld (US 3,016,967) in view of Trigg et al. (US 5,755,304). Rehfeld teaches the limitations of claim 3, as explained above. Rehfeld further teaches a control unit, wherein the control unit provides control signals to the motor (column 3, lines 38-46), and wherein the control unit is positioned below the rotation point (i.e., the control unit is “contained in the housing 83” (column 3, lines 41-42), and the housing 83 is positioned below the rotation point – see Fig. 5). Rehfeld further teaches an energy source 41, wherein the energy source provides electrical energy to the motor, and wherein the energy source is positioned below the rotation point (Fig. 5). Rehfeld does not teach that the control unit and the energy source are positioned inside the inner volume. Trigg teaches a control unit 45 and an energy source 46 that are secured within an inner volume 42 of a wheel 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the control unit and the energy source of Rehfeld within the inner volume of the rear wheel, according to the known technique taught by Trigg, in order to make the drive assembly more compact (column 1, lines 40-43) and in order to offer “the possibility of being able to offer the wheel and its drive as a separate accessory…so that it can be utilized with a wide variety of vehicles.” (Column 2, lines 28-40). Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the energy source and the motor control unit of a vehicle as taught by Rehfeld within the inner volume of the rear wheel, according to the known technique taught by Trigg, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04 (VI)(C).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rehfeld (US 3,016,967) in view of Radtke et al. (US 2005/0067207 A1). Rehfeld teaches the limitations of claim 10, as explained above. Rehfeld does not teach that at least one gear couples the motor to the wheel. Radtke teaches a motor (e.g., 311, 411, 611) that is coupled to a wheel via at least one gear (e.g., 362, 367, 462, 467, 562, 567, 662, 667). Radtke teaches that a gear drive is a known equivalent of a chain drive (paragraphs 00179, 0185, 0191 and 0197). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a gear drive as taught by Radtke for a chain drive as taught by Rehfeld, since the simple substitution of a known equivalent drive (i.e., a gear drive) as taught by Radtke for a known equivalent drive (i.e., a chain drive) as taught by Rehfeld would have yielded the predictable result of similarly providing power transfer from the motor to the wheel. See MPEP §2143(I)(B), MPEP §2144.06 and MPEP §2183.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614